Citation Nr: 1427248	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  08-11 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an upper back and shoulders disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel







INTRODUCTION

The Veteran served on active military duty from February 1969 to February 1971 and from March 1971 to February 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2012 and November 2013, the Board remanded the case for further development.

In a June 2010 statement in support of claim the Veteran withdrew request for a hearing before a Decision Review Officer.  The Veteran was scheduled to appear before a Travel Board hearing in June 2011 and failed to report without good cause.  His request for a hearing is deemed withdrawn. See 38 C.F.R. 20.704(d) (2013).


FINDINGS OF FACT

The Veteran's current upper back and shoulders disorder manifested during service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for upper back and shoulders disorder are met. 38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for back disability, including arthritis and DDD.  The AOJ will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

II. Service connection-Legal Criteria. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 111; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

If the Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Most recently, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that in such cases, not only is the combat injury presumed, but so are the consequences of that injury, at least in service.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Analysis

In this case the Veteran has been diagnosed with cervical spinal stenosis, degenerative joint disease, spondylitic changes, strain, and radiculopathy.  See July 1997 cervical spine x-ray from Naval Air Station (NAS), August and September 2005 treatment records from Choctaw Urgent Care and Dr. K.A.H., as well as January and March 2014 VA examination reports.  Thus, a current upper back and shoulders disorder has been demonstrated.

Service treatment records (STR's) are silent for complaints, findings, evaluation, or treatment for cervical spine, upper back, or shoulder problems.  In reports of medical history dated in March 1971, September 1977, January 1984, June 1987, and December 1990, the Veteran consistently denied currently or ever having a painful or "trick" shoulder.  STR's do document complaints, treatment, and hospitalization for chronic low back pain since 1985.  In a June 1987 medical history report, he endorsed recurrent back pain, and the examining physician elaborated that the Veteran had back pain on and off since 1985.  The Veteran denied having a painful or "trick" shoulder or elbow, but reported recurrent back pain and arthritis on his December 1990 retirement medical history report.  The examiner indicated that the Veteran had degenerative joint disease of the low back. On retirement examination in December 1990, clinical evaluation of the spine and upper extremities was reported as normal with defects identified as degenerative disc disease of the lumbar spine by history.  

The Board notes that service connection has been established for degenerative disc disease of the lumbosacral spine since March 1, 1991.  The Veteran contends that his upper back and shoulders disability were due to carrying a back pack weighing over 100 pounds, including while in combat.  He explained that he just did his job and never complained, but now has pain and arthritis from his strenuous military duties.  See April 2008 Form 9.  He also claims that his upper back and shoulders disorder began around the same time in service as his low back disorder.  The Board notes that the Veteran served two tours in Vietnam and received the Purple Heart and Combat Infantry Badge during the early part of his military career.

In regards to whether or not the Veteran's current upper back and shoulders is related to service, there appears to be conflicting medical evidence.

On March 2012 VA examination, the examiner noted that the Veteran had degenerative joint disease in the neck and that he reported an onset during his military.  He reported that while in the military, he did two tours in Vietnam.  He felt a pulling in his neck.  He had to wear a big helmet that weighed approximately 7-8 pounds.  Later in his career, he worked with tanks and tracks and had to wear heavier equipment.  He reported that he would get jolted around while riding in the armored personnel carrier and tanks.  He stated that he was a sergeant and had a lot of responsibilities and did not seek medical attention.  Once he retired, he began to seek medical attention for his neck.  He reported that he had numbness in his arms when would sit in one position for a period of time.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that she could find no evidenced based on literature to support shoulder pain from neck pain.  The examiner requested EMG and NCV studies of upper extremities.  An April 2012 EMG Diagnostic Study Consult included a "procedural summary code" of abnormal; however, the results of such studies have not been associated with the claims file.  

In January 2014, the Veteran was afforded a VA examination with the same VA examiner.  The VA examiner opined that the Veteran's cervical spine condition was at least as likely as not incurred in or caused by the claimed in-service injury event or illness.  The examiner reasoned that he Veteran was currently service-connected for cervical strain 20%.  The examiner also opined that the Veteran's upper back and shoulder disabilities were at least as likely as not caused by the in-service injury, event, or illness.  The examiner reasoned that a review of VBMS showed that the Veteran was service-connected for cervical strain.  She also referred to a July 2006 notation that indicated complaints of "heavy pressure across shoulders."  She stated that an MRI was obtained for cervical arm pain and numbness for years, and revealed disk osteophytic changes causing varying degrees of compromise of the spinal canal and foramina.  Given this, it was this examiner's opinion that the Veteran's shoulder condition and upper back was at least as likely as not related to military.  The examiner reported that radiculopathy of the C-5 and C-6 was diagnosed on an August 2005 MRI.  The Veteran reported a history of numbness in 2005.  The examiner also diagnosed the Veteran with cervical strain.  

In January 2014, the AOJ deferred the rating for another medical opinion noting that the January 2014 VA examiner reported in his reasoning that the Veteran was already service-connected for cervical strain.  

On March 2014 VA examination, the same VA examiner diagnosed the Veteran with a cervical strain with a date of diagnosis in the military.   The examiner reported that the Veteran had radicular pain or other symptoms due to radiculopathy in the bilateral upper extremities manifested by pain, paresthesia and/or dysesthesia, and numbness.  The examiner reported that an x-ray revealed multi-level cervical spondylosis.  

The AOJ subsequently deferred the rating again finding the March 2014 VA examination inadequate for rating purposes since there was no opinion or rationale.  

In May 2014, the same VA examiner then opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that a review of the service treatment records and the c-file was silent for neck complaints until 2005.  The examiner noted that a review of evidence based medical literature indicated that this condition could cause radiating pain to shoulders.  However, the examiner stated that she was is unable to give a definitive diagnosis for shoulder pain with current evidence provided.  Yet, she then opined that it was less likely than not that the Veteran's shoulder condition was related to military service.  She reasoned that a review of the c-file was silent for any complaint of a shoulder disorder.   

The Board finds that the March 2012 as well as the January and May 2014 VA examinations are of little probative weight because the opinions did not acknowledge or otherwise consider the Veteran's reports of neck and shoulder symptoms beginning in service.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007). 

Additionally, the VA examiner's opinions lack probative value, because they are premised on an inadequate rationale and an inaccurate report of the history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In March 2014, the VA examiner did not provide an opinion or rationale.  In May 2014, the VA examiner reasoned that a review of the service treatment records and the c-file was silent for neck complaints until 2005; however, the evidence of record includes a June 1997 record from Meridian NAS in which the Veteran described upper arm/forearm numbness, left worse than right, worse at night and after increased activity.  The impression was possible radiculopathy.  The impression of a July 1997 cervical spine x-ray was spondylitic [sic] changes.  Also, a November 2003 treatment record from the Jackson VA Medical Center, Meridian Division revealed that the Veteran was given a pneumovax injection in the left deltoid.  

The Board observes that the Veteran has consistently complained of neck and shoulder problems beginning in service.  The Board notes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to report about observable symptoms. 

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Veteran has consistently provided competent and credible evidence that he has had neck/upper back and shoulder symptoms beginning in service, and the Board finds no reason to question the veracity of such statements.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).

In this regard, during a July 2006 VA primary care visit, the Veteran described numbness to both arms and to the left hand and that he had had these symptoms for about ten years and they bothered him more as he got older.  He reported that he was hospitalized in 1987 during active duty for back pain.  On August 2006 VA PTSD examination, he reported that he sustained neck and back injuries at Fort Polk in 1986/87 and was put on 30 days bed rest.  He also reported that he was being treated at the Jackson VA clinic for numbness in his extremities.  

Furthermore, treatment records dated in August 2005 from Choctaw Urgent Care showed that the Veteran had complaints of cervical pain, bilateral arm pain, and numbness for years.  Dr. K.A.H. found that he still had a cervical strain and noted a history of cervical radiculopathy.  In September 2005 correspondence, Dr. K.A.H. noted that the Veteran suffered from multiple-site degenerative arthritis.  She reported that the Veteran's lumbar spine pain began while he was on active duty in the military; however, over time, he lost strength in his right side and his right leg was affected more than his right arm.  

Also despite the VA examiner mistakenly reporting that the Veteran was already service-connected for a cervical spine disability in her January 2014 opinion, when she did appear to consider the Veteran's continuity of symptomatology, she also referred to a July 2006 notation that indicated complaints of "heavy pressure across shoulders." and that an MRI  was obtained for cervical arm pain and numbness "for years", revealing disk osteophytic changes causing varying degrees of compromise of the spinal canal and foramina.  Given this, it was the examiner's opinion that the Veteran's shoulder condition and upper back was at least as likely as not related to military.  

On March 2014 VA examination, the same VA examiner diagnosed the Veteran with a cervical strain with a date of diagnosis in the military.  The Veteran described having neck pain while in the military from carrying a ruck sack.  He had a 6 year tour.  He reported that he felt like someone was standing on his shoulders and he constantly had to stretch his neck.  He claims that since his time in the military, his neck has become progressively worse.

Overall, the Board finds the Veteran's assertions of in-service symptomatology and continuing symptoms to be credible.

Therefore, given that the Veteran has continually complained of neck and shoulder symptoms beginning during service,  there is evidence within a few years of his discharge from active duty service documenting complaints of upper arm/forearm numbness with a diagnosis of cervical spine spondylitic changes and possible radiculopathy, Dr. K.A.H.'s indication that the Veteran has multiple site degenerative arthritis and that his lumbar spine pain began while he was on active duty in the military and evolved to loss of strength on his right side including his right leg and arm, as well as current diagnoses of cervical spinal stenosis, degenerative joint disease, spondylitic changes, strain, and radiculopathy, the Board finds that the record shows a continuity of pertinent symptomatology to link the Veteran's upper back and shoulders disorder to active service.  While the medical opinions lack probative value and at times appeared to be inconsistent with each other even though they are all from the same VA examiner, the overall evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, the Board finds that service connection for an upper back and shoulders is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for an upper back and shoulders is granted.



____________________________________________
J.A.  MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


